        Case 1:21-mc-00078-DAD Document 2 Filed 08/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHIEF TRENAY HOYE EL, on behalf of                No. 1:21-mc-00078 DAD
      JEANNETTIA N. WEST,
12
                         Plaintiff,
13                                                      ORDER TO SHOW CAUSE WHY THIS
             v.                                         CASE SHOULD NOT BE DISMISSED
14
      BETTY ROSE and WILLIE LEE                         (Doc. No. 1)
15    WILLIAMS,

16                       Defendants.

17

18          The court has received and reviewed the documents filed on or about August 19, 2021, by

19   the above-named plaintiff, who is proceeding pro se, ostensibly on behalf of a third party. (Doc.

20   No. 1.) These documents demand the Clerk of the Court “execute and file” an attached document

21   that purports to be a “tribal protection order”; return an “Indian Child who is protected by the

22   Tribal Sovereign Immunities Act, the Indian Child Welfare Act and Public Law 94-467” to his

23   “Natural Mother Jeannettia Nicole West”; and then “take into custody” the defendants for

24   “criminal violations disclosed within the petition tribal protection order.” (Id. at 1.) The

25   documents suggest that plaintiff expects the Clerk of the Court to utilize the U.S. Marshals

26   Service to accomplish these tasks. (See id.)

27          Although it is not entirely clear, the court assumes that plaintiff seeks to invoke the

28   procedure set forth in 18 U.S.C. § 2265, which provides that a qualifying protection order issued

                                                        1
         Case 1:21-mc-00078-DAD Document 2 Filed 08/23/21 Page 2 of 2


 1   by any “State, Indian tribe, or territory” shall be accorded full faith and credit by the court of

 2   another State, Indian tribe, or territory. Among other things, to be accorded such full faith and

 3   credit, the protection order in question must be issued by a “state, tribal or territorial court” with

 4   “jurisdiction over the parties and matter under the law of such State, Indian tribe, or territory.”

 5   18 U.S.C. § 2265(b)(1). In this regard, the documents do not appear to validly invoke § 2265, as

 6   they were issued by an out-of-state entity that is not listed as a recognized tribal court under either

 7   federal or state law and which appears to have no valid claim to assert jurisdiction over anyone,

 8   let alone over any party to this case. In addition, as the filed documents themselves reveal,

 9   Jeannettia Nicole West and the defendants in this action are engaged in an ongoing child custody

10   dispute in state court: Fresno County Superior Court Case No. 19CEPR00867. For that

11   additional reason, even if a valid protective order exists, abstention appears to be warranted here.

12   See Younger v. Harris, 401 U.S. 37, 43–55 (1971); S.P. ex rel. Parks v. Native Vill. of Minto, 443

13   F. App’x 264, 266 (9th Cir. 2011) (applying Younger to abstain from custody dispute where full

14   faith and credit of a tribal court judgment was at issue in state court)1.

15          For all these reasons, plaintiff is ordered to show cause in writing within fourteen days of

16   the date of this order why this case should not be dismissed. Failure to timely respond to this

17   order will result in summary dismissal of this case. Plaintiff is reminded that pro se parties are

18   subject to the Federal Rules of Civil Procedure 11, Warren v. Guelker, 29 F.3d 1386, 1390 (9th

19   Cir. 1994), and that remedies for violation of that rule include the imposition of sanctions.

20   IT IS SO ORDERED.
21
         Dated:    August 20, 2021
22                                                       UNITED STATES DISTRICT JUDGE

23

24

25

26
27
     1
       Citation to this unpublished Ninth Circuit opinion is appropriate pursuant to Ninth Circuit Rule
28
     36-3(b).
                                                         2
